Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 30, 2004 (People v Bell, 9 AD3d 492 [2004]), affirming a judgment of the Supreme Court, Queens County, rendered July 30, 2004.
Ordered that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, Luciano and Fisher, JJ., concur.